 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Oct 28, 2019
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF WASHINGTON
 9   BRIAN RATIGAN,
                                                     No.   2:97-CR-0066-WFN-1
10                            Movant,
                                                     ORDER GRANTING § 2255
11          -vs-                                     MOTION IN PART
12   UNITED STATES OF AMERICA,
13                            Respondent.
14
15         Before the Court is Mr. Ratigan's 28 U.S.C. § 2255 Motion to Vacate, Set Aside or
16   Correct Sentence. ECF No. 310, Attachment 1.
17                                      BACKGROUND
18         Mr. Ratigan was indicted for Conspiracy in Count 1S; Destruction of Building used
19   in Interstate Commerce by Arson in Count 6S, Use of a Firearm during destruction of a
20   building in Count 7S, Armed Bank Robbery in Count 8S, and Use of a Firearm during an
21   Armed Bank Robbery in Count 9S. A jury found Mr. Ratigan guilty on all counts.
22         The Court sentenced Mr. Ratigan to a total term of 663 months. The sentences were
23   broken down by count. The Court imposed five years for Count 1S and 63 months for
24   Counts 6S and 8S, all to run concurrently. The Court imposed 30 years on Count 7S and
25   20 years for Count 9S. Sentences for Counts 7S and 9S each run consecutively.
26         Mr. Ratigan timely appealed the judgment, and on March 3, 2000, the Ninth Circuit
27   issued a Mandate affirming this Court. ECF No. 218. The Ninth Circuit granted Mr.
28   Ratigan's application for authorization to file second or successive 28 U.S.C. § 2255.

     ORDER ON § 2255 MOTION - 1
 1   ECF No. 314. The Government acknowledges that the successive § 2255 is timely and that
 2   the Court should reach the merits of Mr. Ratigan's claims.
 3                                          DISCUSSION
 4         Mr. Ratigan challenges his convictions for use of a firearm during a crime of violence,
 5   Counts 7S and 9S. The Government concedes that the § 924(c) conviction predicated on
 6   18 U.S.C. § 844(i) should be vacated as Destruction of a Building does not qualify as a crime
 7   of violence. Accordingly, convictions for Count 7S is vacated. Count 9S is predicated on
 8   Armed Bank Robbery. Mr. Ratigan argues that Armed Bank Robbery does not meet the
 9   force requirements to qualify as a crime of violence. The Government disagrees, citing the
10   Ninth Circuit case United States v. Watson, which held that Armed Bank Robbery qualifies
11   as a crime of violence for the purposes of § 924(c). 881 F.3d 782 (9th Cir. 2018). Mr.
12   Ratigan asks that the Court find that Stokeling v. United States, effectively overruled the
13   reasoning in Watson. The Court declines Mr. Ratigan's invitation for the reasons explained
14   below.
15         A person commits Bank Robbery when "by force and violence, or by intimidation,
16   takes, or attempts to take, from the person or presence of another. . . any property or money
17   . . . in the custody . . . of any bank. . . ." 18 U.S.C. § 2113(a). If "in committing, or in
18   attempting to commit, any offense defined in subsection (a) . . . of this section" a person
19   "assaults any person, or puts in jeopardy the life of any person by the use of a dangerous
20   weapon or device" the person has committed Armed Bank Robbery. Defendant questions
21   whether the quantum of force required to convict a person of Armed Bank Robbery qualifies
22   as "physical force" for the purposes of the elements clause of 18 U.S.C. § 924(c). To satisfy
23   the elements clause, a "violent felony" must have "as an element the use, attempted use, or
24   threatened use of physical force against the person of another." 18 U.S.C. § 924(c)(i).
25         In Watson, the Ninth Circuit determined that Armed Bank Robbery under § 2113 (a)
26   and (d) requires "violent physical force" as well as meeting the mens rea requirements
27   necessary to "qualif[y] as a crime of violence under § 924(c). . . ." Watson, 881 F.3d at 786.
28   The Ninth Circuit specifically addressed the quantum of force required for "intimidation"

     ORDER ON § 2255 MOTION - 2
 1   finding that even post-Johnson "intimidation" requires sufficient force to qualify as a crime
 2   of violence. Id at 785. See also United States v. Gutierrez, 876 F.3d 1254 (9th Cir. 2017)
 3   ("We, too, have held that 'intimidation' as used in the federal bank robbery statute requires
 4   that a person take property in such a way that would put an ordinary, reasonable person in
 5   fear of bodily harm, which necessarily entails the threatened use of physical force. As a
 6   result, in our court, too, federal bank robbery constitutes a crime of violence. We have not
 7   addressed in a published decision whether Selfa's holding remains sound after Johnson, but
 8   we think it does. A defendant cannot put a reasonable person in fear of bodily harm without
 9   threatening to use force capable of causing physical pain or injury." (internal citations
10   omitted))
11         Mr. Ratigan argues that Stokeling v. United States effectively overruled the Ninth
12   Circuit's ruling in Watson because in Stokeling the Supreme Court required more force than
13   "intimidation" to satisfy the elements clause. The Court disagrees with Mr. Ratigan's
14   reasoning. In Stokeling, the Supreme Court noted that "Congress made clear that the 'force'
15   required for common-law robbery would be sufficient to justify an enhanced sentence under
16   the new elements clause." Stokeling v. United States, 139 S. Ct. 544, 551 (2019). The
17   federal robbery statute, like the bank robbery statute, can be violated "by force and violence,
18   or by intimidation." 18 U.S.C. § 2111. The Supreme Court concluded that "it would be
19   anomalous to read 'force' as excluding the quintessential ACCA- predicate crime of robbery,
20   despite the amendment's retention of the term 'force' and its stated intent to expand the
21   number of qualifying offenses." Stokeling, 139 S. Ct. at 551 (emphasis original). Mr.
22   Ratigan, however, asks this Court to do just that, interpret the Federal statute for robbery in
23   such a way as to exclude it from the elements clause of § 924(c). The Court declines to do
24   so, and instead adopts the Ninth Circuit's conclusion that "intimidation" requires a sufficient
25   amount of force to satisfy the elements clause of § 924(c).
26         The Court has reviewed the file and Movant's Motion and is fully informed.
27   Accordingly,
28         IT IS ORDERED that:

     ORDER ON § 2255 MOTION - 3
 1              1. Mr. Ratigan's Motion to Vacate, Set Aside or Correct Sentence by a Person in
 2   Federal Custody Pursuant to 28 U.S.C. § 2255, filed May 20, 2016., ECF No. 310
 3   Attachment 1, is GRANTED IN PART.
 4              2. Conviction for Count 7S is VACATED. All other convictions stand.
 5              3. Count 7S shall be dismissed unless the Government shows cause why it should
 6   not in a filing submitted no later than November 8, 2019.
 7              4. The parties shall file simultaneous briefing to address resentencing procedures no
 8   later than November 22, 2019. The parties shall address if resentencing is required, and if
 9   so, on which counts, and any other procedural issues that the parties would like the Court to
10   consider.
11              The District Court Executive is directed to file this Order and provide copies to
12   counsel.
13              DATED this 28th day of October, 2019.
14
15
                                                       WM. FREMMING NIELSEN
16   10-10-19                                   SENIOR UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ON § 2255 MOTION - 4
